                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 CHRISTOPHER STOLLER, MICHAEL
 STOLLER, and LEO STOLLER,

                                Plaintiffs,
 v.                                                       Case No. 17-CV-1349-JPS

 WALWORTH COUNTY, VALERIE
 ETZEL, RANDY TIMMS, WILLIAM
 NOREM, TIM BRELLENTHIN, PAUL
 YVARRA, CHARLENE STAPLES,
 KATHY INGERSOLL, DAVID WEBER,
 DANIEL G. KILKENNY, SUSAN M.
 PRUESSING, KENNETH H. MONROE,
 NANCY RUSSELL, LAKE COMO
 WISCONSIN SANITARY DISTRICT,
                                                                             ORDER
 GARY DUFFY, RON SOJKA, JOE
 ROBERTS, RICH SCHOLZE, DONALD
 J. CROWLEY, DIANA S. CROWLEY,
 DELEVAN LAKE ASSEMBLY,
 MICHAEL CONNOLLY, STEVEN
 SCHAMIDT, HENRY RACKIEWICZ,
 BILL WINTERS, ANTHONY STEVEN
 EVERS, STATE OF WISCONSIN, and
 JOHN DOES,

                               Defendants.


1.      BACKGROUND

        On October 2, 2017, Plaintiffs Christopher Stoller1 and Michael

Stoller filed a complaint against a group of various defendants who are tied


        On December 23, 2019, the Seventh Circuit Court of Appeals issued an
        1

order directing “the clerks of all federal courts in this circuit . . . to return unfiled
any papers submitted either directly or indirectly” by Christopher Stoller or on his



 Case 2:17-cv-01349-JPS Filed 07/02/20 Page 1 of 29 Document 143
to Walworth County, Wisconsin (collectively, the “Walworth County

Defendants”). (Docket #1). The Court dismissed Plaintiffs’ action and only

Christopher Stoller appealed. (Docket #7, #9). The United States Court of

Appeals for the Seventh Circuit vacated this Court’s judgment and

remanded this case with instructions to permit Christopher Stoller to file an

amended complaint. (Docket #17); Stoller v. Walworth Cty., 770 F. App’x 762

(7th Cir. 2019). Christopher Stoller and Michael Stoller filed an amended

complaint on August 14, 2019. (Docket #22). This first amended complaint

added a plethora of additional defendants. Id. at 1. Approximately two

weeks later, a “Corrected Amended Complaint” was filed. (Docket #23).

Then, on November 12, 2019, Christopher Stoller and Michael Stoller filed

what has been docketed as the “Proposed Second Corrected Amended

Complaint,”2 (Docket #36), which added Leo Stoller as a plaintiff.3


behalf. Wilmington Trust, Nat’l Ass’n v. Christopher Stoller, No. 19-2561; Wilmington
Trust, Nat’l Ass’n v. Christopher Stoller, No. 19-2591; Christopher Stoller v. Altisource
Residential L.P., No. 19-2923. Notwithstanding this order, Christopher Stoller filed
several motions in this case. Because the various defendants have spent time,
money, and effort both responding to and filing motions, the Court addresses the
pending motions and ultimately dismisses this case in its entirety.
        Neither the “Corrected Amended Complaint,” (Docket #23), nor the
        2

“Proposed Second Corrected Amended Complaint,” (Docket #36), are
procedurally proper. See Fed. R. Civ. P. 15(a) (“A party may amend its pleading
once as a matter of course . . . . In all other cases, a party may amend its pleading
only with the opposing party’s written consent or the court’s leave.”). However,
because the defendants have responded, in some fashion, to the Proposed Second
Corrected Amended Complaint, for purposes of expeditiously resolving the
motions before the Court, the Court shall treat the Proposed Second Corrected
Amended Complaint as the operative complaint in this case.
        3The Court doubts that either Michael Stoller or Leo Stoller are proper
plaintiffs in this case because it is unlikely that they have standing to sue any of
the defendants. To establish Article III standing, Plaintiffs must allege that the
defendants caused them an injury in fact that can be remedied by the Court. Lujan
v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). As discussed in Section 2.1. infra,


                            Page 2 of 29
 Case 2:17-cv-01349-JPS Filed 07/02/20 Page 2 of 29 Document 143
       The general gist of Plaintiffs’ complaint is that Wisconsin Statutes

section 75.69, “Sale of tax delinquent real estate,” is unconstitutional, and

as a result of this alleged unconstitutionality, several defendants were able

to “generat[e] the fraudulent and phony appraisals” of real property.

(Docket #36 at 1–2, 25). Plaintiffs also allege that certain defendants were

obligated, and failed, to provide Christopher Stoller with sewer and water

services for a different piece of property that he already owned. Id. at 47–

49. Although Plaintiffs assert that all named defendants are a part of a

criminal enterprise, Plaintiffs seek different forms of relief from different

defendants. See id. at 24–50. Because there are almost as many pending

motions as there are defendants in this case, the Court will expound on the

relevant facts as it addresses each dispositive motion.

2.     THE WALWORTH COUNTY DEFENDANTS

       2.1.    Relevant Facts4

       The Walworth County Defendants include Walworth County,

Valerie Etzel (“Etzel”), Randy Timms, William Norem, Tim Brellenthin,

Paul Yvarra, Charlene Staples, Kathy Ingersoll, David Weber, Daniel

Kilkenny, Susan Pruessing, Kenneth Monroe, and Nancy Russell. Etzel is



neither Leo Stoller nor Michael Stoller owned property in Walworth County, nor
submitted bids for the properties at issue in this case. However, because the Court
can expeditiously dispose of all of Plaintiffs’ claims against all Defendants, the
Court does not address this potential standing issue.
       4 Although Plaintiffs did not submit their own proposed findings of fact,
nor object to the Walworth County Defendants’ Proposed Findings of Fact,
(Docket #77), Plaintiffs did submit a signed complaint, (Docket #36). Accordingly,
the facts below are taken from Defendants’ Proposed Findings of Fact, (Docket
#77), to the extent they are supported by admissible evidence, and the operative
sworn complaint, (Docket #36). See Ford v. Wilson, 90 F.3d 246, 246–47 (7th Cir.
1996) (The court can construe a sworn complaint as an affidavit at the summary
judgment stage.).


                            Page 3 of 29
 Case 2:17-cv-01349-JPS Filed 07/02/20 Page 3 of 29 Document 143
the Treasurer of Walworth County and she held that position during the

time period relevant to this case. The other individuals were members of

the Walworth County Board of Supervisors (the “Board of Supervisors”) in

2017. At that time, Nancy Russell, Daniel Kilkenny, Kathy Ingersoll, Paul

Yvarra, and William Norem were also a part of the Walworth County

Finance Committee (the “Finance Committee”).

       As Treasurer, Etzel was responsible for managing activities related

to tax appraisals and sales, which she carried out in accordance with the

statutory process outlined in Wisconsin Statutes section 75.69(1). If a county

acquires tax delinquent real estate, section 75.69(1) requires that the county

advertise the sale and appraised value of the applicable real estate in

accordance with Wisconsin Statutes chapter 985. Section 75.69 explicitly

states that “[a]ny county may accept the bid most advantageous to it but, at

the first attempt to sell the property, every bid less than the appraised value

of the property shall be rejected.” Subsection 75.69(1) defines “appraised

value” as “the value determined, at the discretion of the county board, by

the county board, a committee designated by the county board, or a

certified appraiser, as defined in s. 458.01(7).”

       In July 2017, Etzel prepared a report, (Docket #65-1), which showed

that Walworth County took ownership of various tax delinquent

properties. Walworth County has procedures both for establishing the

value of foreclosed property and for the bidding process. The property

appraisals typically are based upon the property’s assessed value, taxes,

and fees owed. After obtaining foreclosed properties, Walworth County

notifies adjacent landowners in the event those landowners have any

interest in bidding on the adjacent, foreclosed property.




                           Page 4 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 4 of 29 Document 143
       Etzel presented her report to the Walworth County Finance

Committee      in   July    2017    and    the    Committee       approved    her

recommendations. Her report encompassed the three parcels at issue in this

case: Tax Key Nos. JLCB 00986 (appraised value of $11,400); JLCB 02054

(appraised value of $11,400); and FDLA 00208 (appraised value of $10,650).

(Docket #65-1 at 1). According to Etzel’s report, these parcels were all

appraised at less than fifty percent of the assessed fair market value. Id.

       In accordance with the County’s bidding process, Etzel notified

Christopher Stoller, via letter, that Walworth County had taken title to

parcel Tax Key No. JLCB 00986 and that the land’s appraised value was

$11,400. (Docket #65-4). Parcel Tax Key No. JLCB 00986 is adjacent to

Christopher Stoller’s property; according to tax records, neither Leo Stoller

nor Michael Stoller owned any property in Walworth County in 2017.

Plaintiffs state that this lot “has value only to the Plaintiff because the lot

borders the Plaintiff’s property” and “has a possible value of $2,500.00, only

to the adjacent property holder, the Plaintiffs.” (Docket #36 at 21). They

argue, without providing any evidence, that the appraised value of $11,400

is incorrect and illegitimate. Id. However, Plaintiffs do not provide any

support for their valuation other than a statement that “the delinquent real

estate taxes on the lot . . . were about $2,700.00.” Id. at 22.

       The County’s established bidding instructions made clear that

“[e]arnest money of 20% of the bid [amount] is required upon bid

submission,” and that “[p]ursuant to Wisconsin State Statute 75.69, at the

first attempt to sell the property, the county must reject every bid that is less

than the appraised value of the property.” (Docket #36-1 at 34, #65-2). On

August 24, 2017, Christopher Stoller submitted bids of $2,500 for each of the




                           Page 5 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 5 of 29 Document 143
three aforementioned parcels. (Docket #65-5). However, he failed to include

the required earnest money for any of the three bids.

       At their September 14, 2017 meeting, (Docket #65-6 at 2), the

Walworth County Finance Committee rejected each of Christopher Stoller’s

bids against the backdrop of the “2017 County Owned Property” report,

(Docket#65-7). Christopher Stoller received three letters, dated September

14, 2017, informing him that his bids were not accepted because they were

less than the appraised value and failed to include the required earnest

money deposit. (Docket #65-8). Aside from the written communications

from the Treasurer’s office to Christopher Stoller, neither Etzel, nor the

Board of Supervisors, nor the Finance Committee knew of or had any

discussions with Plaintiffs. Further, none of the Walworth County

Defendants knew any of Plaintiffs’ ages or medical conditions.

       Plaintiffs assert eight claims for relief as to the Walworth County

Defendants. On November 20, 2019, the Walworth County Defendants

answered the Proposed Second Corrected Amended Complaint. (Docket

#39). On February 25, 2020, the Walworth County Defendants filed a motion

for judgment on the pleadings and for summary judgment. (Docket #62,

#66, #78). Plaintiffs had until March 17, 2020 to respond to this motion;

however, they did not do so. Instead, Plaintiffs have filed several motions

in an effort to disqualify the Walworth County Defendants’ counsel. See,

e.g., (Docket #88, #113, #130).

       2.2.   Legal Standard

       The Walworth County Defendants seek both judgment on the

pleadings or, in the alternative, summary judgment. Because the Court is

obliged to consider materials outside of the pleadings, the Court will

analyze these motions under the rubric of summary judgment, as it must


                           Page 6 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 6 of 29 Document 143
pursuant to Rule 12(d).5 Brownmark Films, LLC v. Comedy Partners, 800 F.

Supp. 2d 991, 998 (E.D. Wis. 2011). (“Ordinarily, courts may not rely upon

materials outside of the pleadings when considering a motion to dismiss . . .

without converting the motion to one for summary judgment.”) (citing Fed.

R. Civ. P. 12(d)).

       Pursuant to Rule 56, the Court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). A fact is “material” if it

“might affect the outcome of the suit” under the applicable substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of fact is

“genuine” if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. The Court construes all facts and

reasonable inferences in the light most favorable to the non-movant. Bridge

v. New Holland Logansport, Inc., 815 F.3d 356, 360 (7th Cir. 2016).

       2.3.    Analysis

               2.3.1. First Claim for Relief

       Plaintiffs allege that the Walworth County Defendants violated the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), specifically

18 U.S.C. § 1962(c). Per § 1962(c):

       [i]t shall be unlawful for any person employed by or
       associated with any enterprise engaged in, or the activities of
       which affect, interstate or foreign commerce, to conduct or
       participate, directly or indirectly, in the conduct of such




       5“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings
are presented to and not excluded by the court, the motion must be treated as one
for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d).


                            Page 7 of 29
 Case 2:17-cv-01349-JPS Filed 07/02/20 Page 7 of 29 Document 143
       enterprise’s affairs through a pattern of racketeering activity
       or collection of unlawful debt.

       To establish a cause of action under RICO, a plaintiff must plead “(1)

an injury in its business or property (2) by reason of (3) the defendants’

violation of section 1962.” DeGuelle v. Camilli, 664 F.3d 192, 198 (7th Cir.

2011). To prove a violation of § 1962(c) the plaintiff must prove “(1) conduct

(2) of an enterprise (3) through a pattern of racketeering activity.” United

States v. Shamah, 624 F.3d 449, 454 (7th Cir. 2010).

       According     to   Plaintiffs’   complaint,     the   Walworth     County

Defendants engaged in wire and mail fraud, which are two types of

“racketeering activities” as defined by 18 U.S.C. § 1961(1). Plaintiffs “must

show a triable issue of fact on the elements” of mail or wire fraud, which

means that they must show: (1) the defendants’ participation in a scheme

to defraud; (2) the defendants’ intent to defraud; and (3) the defendants’ use

of the mail or interstate wire in furtherance of the scheme to defraud. Corley

v. Rosewood Care Ctr., Inc. of Peoria, 388 F.3d 990, 1005 (7th Cir. 2004); see also

United States v. Britton, 289 F.3d 976, 981 (7th Cir. 2002) (elements of mail

fraud); United States v. Turner, 551 F.3d 657, 664 (7th Cir. 2008) (elements of

wire fraud). The words “to defraud” mean “wronging one in his property

rights by dishonest methods or schemes” and “usually signify the

deprivation of something of value by trick, deceit, chicane or

overreaching.” Corley, 388 F.3d at 1005 (quotation omitted).

        There are no genuine disputes of material fact with regard to

whether the Walworth County Defendants engaged in a pattern—let alone

a single act— of racketeering activity. The evidence before the Court amply

demonstrates that Etzel’s acts as Treasurer, as well as the Finance

Committee’s actions, were not taken as part of any scheme or attempt to


                           Page 8 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 8 of 29 Document 143
defraud, but rather were in full accord with Wisconsin Statutes section

75.69.

         The Court notes that even if there was a genuine issue of material fact

as to whether the defendants engaged in a pattern of racketeering activity,

Plaintiffs cannot establish a cause of action under RICO. To do so, Plaintiffs

must plead injury in business or property by reason of the Walworth

County Defendants’ actions. DeGuelle, 664 F.3d at 198. Christopher Stoller’s

alleged injury is that he did not acquire the three aforementioned parcels.

Assuming, without determining, that this constitutes an injury, this injury

was not caused by the Walworth County Defendants. Christopher Stoller

bid approximately one-third of the appraised value on each of the

properties he was interested in and also failed to submit the earnest money

deposit. If his injury is that he did not take title to this property, he only has

himself to blame. Plaintiffs’ 18 U.S.C. § 1962(c) claim will be dismissed.

                2.3.2. Second Claim for Relief

         Although unclear, it appears that Plaintiffs also allege that the

Walworth County Defendants violated 18 U.S.C. § 1962(d). Per § 1962, it is

“unlawful for any person to conspire to violate any of the provisions of

[§ 1962(c)].” To state a viable § 1962(d) claim, Plaintiffs “must allege (1) that

each defendant agreed to maintain an interest in or control of an enterprise

or to participate in the affairs of an enterprise through a pattern of

racketeering activity and (2) that each defendant further agreed that

someone would commit at least two predicate acts to accomplish those

goals.” Goren v. New Vision Int’l, Inc., 156 F.3d 721, 732 (7th Cir. 1998)

(footnote omitted).

         In one part of Plaintiffs’ complaint, Plaintiffs list all of the named

defendants as “Members of the Enterprise,” while in another, Plaintiffs


                           Page 9 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 9 of 29 Document 143
state that the “RICO enterprise” includes only Walworth County and the

Walworth County Defendants. (Docket #36 at 10–12, 24). Regardless, there

are no genuine issues of material fact. Assuming that any configuration of

defendants made up an enterprise, there is no evidence in the record of any

agreements to participate in a pattern of racketeering activity. There is also

no evidence that each defendant agreed that someone would engage in

fraudulent, predicate acts. Etzel independently prepared a report of

appraised, tax delinquent properties. Her dealings with the Finance

Committee involved attending two meetings, one in July and another in

September of 2017. Her actions at those meetings comported with the

requirements of Wisconsin Statutes section 75.69. Plaintiffs have not

proffered any evidence to the contrary. Further, Christopher Stoller’s

failure to bid the appropriate amount and his failure to submit the earnest

money deposits are the reasons for his alleged injury. Therefore, Plaintiffs’

§ 1962(d) claim will be dismissed.

               2.3.3. Third Claim for Relief6

       Plaintiffs claim that the Walworth County Defendants violated the

state unfair competition law. The Court assumes that this is in reference to

Wisconsin Statutes section 100.20(1), which states that “[u]nfair methods of

competition in business and unfair trade practices in business are hereby

prohibited.” Notably, “no private cause of action exists under § 100.20,

except for violation of an order issued by the Department [of Agriculture,


       6 Plaintiffs’ third through eighth claims for relief allege Wisconsin state law
claims against the Walworth County Defendants. The Walworth County
Defendants argue that these claims are precluded due to state law immunity and
Plaintiffs’ failure to comply with the notice requirements provided in Wisconsin
Statutes section 893.80(1d). Because Plaintiffs’ state law claims fail as a matter of
law, the Court does not address questions of immunity or notice.


                           Page 10 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 10 of 29 Document 143
Trade and Consumer Protection] under [section 100.20].” Emergency One,

Inc. v. Waterous Co., Inc., 23 F. Supp. 2d 959, 971 (E.D. Wis. 1998) (citing

section 100.20(5)). There is no evidence in the record of an order from the

Department of Agriculture, Trade and Consumer Protection to the

Walworth County Defendants, nor is there evidence of the Walworth

County Defendants violating the same. Therefore, Plaintiffs’ third claim for

relief is wholly without merit and will be dismissed.

              2.3.4. Fourth Claim for Relief

       Plaintiffs claim that the Walworth County Defendants have been

unjustly enriched. To prevail, Plaintiffs must prove three elements: “(1) a

benefit conferred upon the defendant by the plaintiff, (2) appreciation by

the defendant of the fact of such benefit, (3) acceptance and retention by the

defendant of the benefit, under circumstances such that it would be

inequitable to retain the benefit without payment of the value thereof.”

Seegers v. Sprague, 236 N.W.2d 227, 230 (Wis. 1975) (citation omitted).

Because there is no evidence that Plaintiffs conferred a benefit—monetary

or otherwise—on the Walworth County Defendants, Plaintiffs’ unjust

enrichment claim fails as a matter of law. Plaintiffs’ fourth claim for relief

will be dismissed.

              2.3.5. Fifth Claim for Relief

       Plaintiffs claim that the Walworth County Defendants committed

violations against elderly or disabled persons under Wisconsin Statutes

section 100.264. Pursuant to section 100.264(2), “[i]f a fine or forfeiture is

imposed on a person” for violating any of the state statutes enumerated

therein, “the person shall be subject to a supplemental forfeiture . . . for that

violation if the conduct by the defendant, for which the violation was

imposed, was perpetrated against an elderly person or disabled


                           Page 11 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 11 of 29 Document 143
person . . . .”7 If, for example, the Walworth County Defendants had

violated Wisconsin Statutes section 100.20, or the Wisconsin Deceptive

Trade Practices Act, Wisconsin Statutes section 100.18, see infra Section

2.3.6., the Walworth County Defendants could have been subjected to an

additional fine. However, the Court cannot impose an initial fine on the

Walworth County Defendants because there is no evidence that the they

violated either section 100.18 or section 100.20. Therefore, the Court need

not further address the question of whether it must impose a

“supplemental” forfeiture or fine under section 100.264. Plaintiffs’ fifth

claim for relief will be dismissed.

               2.3.6. Sixth Claim for Relief

       Plaintiffs allege that the Walworth County Defendants have violated

the state “deceptive trade practices act,” Wis. Stat. section 100.18. (Docket

#36 at 32–33). To state a claim under the Wisconsin Deceptive Trade

Practices Act (“WDTPA”), Plaintiffs must show that (1) the defendant made

a representation to the public with the intent to induce an obligation; (2) the

representation was untrue, deceptive, or misleading; and (3) the

representation materially induced (caused) a pecuniary loss to the plaintiff.

Blitz v. Monsanto Co., 317 F. Supp. 3d 1042, 1052 (W.D. Wis. 2018).

       Etzel’s representations as to the values of the property did not induce

an obligation. Further, the listed appraisal values in the record were neither


       7
         For there to be a violation under Wisconsin Statutes section 100.264, the
Court must also find that the Walworth County Defendants “knew or should have
known” that their “conduct was perpetrated against [] elderly or disabled
person[s],” and that such conduct caused the Plaintiffs to suffer any of the
statutorily enumerated harms. See Wis. Stat. section 100.264(2)(a), (2)(b). Because
the Walworth County Defendants did not violate any of the statutes listed in
section 100.262(2), the Court need not engage in further analysis with regard to
subsections 100.264(2)(a) and 100.264(2)(b).


                           Page 12 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 12 of 29 Document 143
untrue, nor deceptive, nor misleading. In fact, the listed appraisal values

were less than the assessed fair market values. Plaintiffs provide no support

for their determination as to the value of the parcels at issue. Even if Etzel’s

representation was untrue, deceptive, or misleading, Plaintiffs did not

suffer a pecuniary loss as the result of this representation. Christopher

Stoller never paid any money to Walworth County in connection with his

bidding on the three parcels. As such, Plaintiffs do not make out a prima

facia WDTPA claim against the Walworth County Defendants. Plaintiffs’

WDTPA claim will be dismissed.

              2.3.7. Seventh Claim for Relief

       Plaintiffs assert that the Walworth County Defendants owed them a

fiduciary duty and breached that duty. To state a claim for fiduciary duty,

Plaintiffs must establish that “(1) the defendant owed the plaintiff a

fiduciary duty; (2) the defendant breached that duty; and (3) the breach

caused the plaintiff’s damage.” Berner Cheese Corp. v. Krug, 752 N.W.2d 800,

809 (Wis. 2008). Under Wisconsin law, a fiduciary duty arises when “the

relationship is created by contract or a formal legal relationship such as

principal and agent, attorney and client, trust and trustee, guardian and

ward” or when the relationship is “implied in law due to the factual

situation surrounding the transactions and relationships of the parties to

each other and to the transactions in question.” Jackson v. McKay-Davis

Funeral Home, Inc., 830 F. Supp. 2d 635, 648 (E.D. Wis. 2011).

       There is no evidence on the record to support the creation of a

fiduciary duty between any of the Walworth County Defendants, neither

collectively nor individually, and any of the Plaintiffs. Even if there was

evidence of a fiduciary duty, Plaintiffs have not been damaged. Plaintiffs’

breach of fiduciary claim will be dismissed.


                           Page 13 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 13 of 29 Document 143
               2.3.8. Eighth Claim for Relief

        Lastly, Plaintiffs claim that the Walworth County Defendants and an

unknown cohort of Walworth County employees and agents, “John Does

1–10,” aided and abetted and conspired together to defraud Plaintiffs.

Under Wisconsin law, to establish civil conspiracy, Plaintiffs must allege

“(1) [t]he formation and operation of the conspiracy; (2) the wrongful acts

or acts done pursuant thereto; and (3) the damage resulting from such act

or acts.” City of Milwaukee v. NL Indus. Inc., 691 N.W.2d 888, 896 (Wis. Ct.

App. 2005). As mentioned above, Plaintiffs have not been damaged.

Further, they have not put forth any evidence of the formation of a

conspiracy between Etzel, the Finance Committee, and/or any members of

the Board of Supervisors. Even if there was evidence of a conspiracy—

which there is not—there is no evidence of any wrongful acts. Again, Etzel

and the Finance Committee took actions pursuant to Wisconsin Statutes

section 75.69. Complying with state law is not a wrongful act. Therefore,

Plaintiffs’ state law civil conspiracy theory of liability fails.

        Plaintiffs’ aiding and abetting claim is subject to a similar fate. To be

liable in tort for aiding and abetting, a person must “(1) undertake[] conduct

that as a matter of objective fact aids another in the commission of a crime;

and (2) [that] person consciously desires or intends that his conduct will

yield such assistance.” Winslow v. Brown, 371 N.W.2d 417, 422 (Wis. Ct.

App. 1985). There is no evidence before the Court that any of the Walworth

County Defendants, nor the unidentified John Does, committed any

unlawful acts. Therefore, any alleged assistance from one Walworth

County Defendant to another to carry out lawful actions pursuant to section

75.69 would have been perfectly acceptable. The Court dismisses this claim

for relief.


                           Page 14 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 14 of 29 Document 143
       2.4.     Conclusion

       Based on the foregoing, the Court grants the Walworth County

Defendants’ amended motion for summary judgment, (Docket #66), and

denies their initial motion for summary judgment, (Docket #62), as moot.

All claims against the Walworth County Defendants will be dismissed.8

3.     THE WISCONSIN STATE DEFENDANTS

       3.1.    Relevant Facts

       Plaintiffs named both Governor Anthony Steven Evers (“Governor

Evers”) in his official capacity and the State of Wisconsin as defendants

(collectively, the “Wisconsin State Defendants”). (Docket #36 at 1).

Plaintiffs’ grievance against Governor Evers and the State of Wisconsin is

that Wisconsin Statutes section 75.69, “Sale of tax delinquent real estate,” is

unconstitutional. Id. at 45–46.

       3.2.    Motion for Default

       On March 31, 2020, Plaintiffs filed a motion for entry of default

against Governor Evers. (Docket #102). Pursuant to Fed. R. Civ. P. 55(a),

“[w]hen a party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” The Court

acknowledges that neither Governor Evers nor anyone on behalf of the

State of Wisconsin has appeared in this case; however, that is because

Plaintiffs did not properly serve these defendants.

       Federal and Wisconsin law address how one must serve the state and

state officials. A state “must be served” by either “delivering a copy of the

       8 Because, to date, the Plaintiffs have not identified the John Doe defendants
and for the reasons discussed in Section 2.3.8., the Court also dismisses this claim
as to the John Doe defendants.


                           Page 15 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 15 of 29 Document 143
summons and of the complaint to its chief executive officer[] or serving a

copy of each in the manner prescribed by that state’s law for serving a

summons or like process on such a defendant.” Fed. R. Civ. P. 4(j)(2). Under

Wisconsin Statutes section 801.11(3), service can be made “[u]pon the state,

by delivering a copy of the summons and of the complaint to the attorney

general or leaving them at the attorney general’s office in the capitol with

an assistant or clerk.” See also State Dep’t of Transp. v. Peterson, 581 N.W.2d

539, 540 (Wis. Ct. App. 1998) (“[Section 801.11] provides that service on the

State is accomplished by service upon the attorney general.”).

       Plaintiffs assert that they served a copy of the complaint and

summons on Governor Evers on October 24, 2019. (Docket #102 at 9). As

“proof” of such service, Plaintiffs attach a copy of a “Green Card Return

Card” Postal Service Form 3811, which indicates that the complaint and

summons were sent by certified mail. Id. Plaintiffs also state that they sent

another copy to the Wisconsin Attorney General’s office. Id. It is clear that

such service is improper as to Governor Evers and the State of Wisconsin.

Shah v. Wis. Dep’t of Transp., Civil No. 09-6441 (AET), 2010 WL 2640210 at *1

(D.N.J. June 28, 2010) (“[S]ervice by e-mail, fax, or mail is not provided for

in either Rule 4(j)(2) or the applicable state statute.”); Robinson v. Johnson,

No. 07C0606, 2007 WL 3025768, at *1 (E.D. Wis. Oct. 15, 2007). Because

service was improper, Governor Evers had “no obligation to respond to the

complaint.” Rowe v. Davis, 373 F. Supp. 2d 822, 824 (N.D. Ind. 2005). The

Court denies Plaintiffs’ motion for entry of default (Docket #102).

       3.3.   Dismissal of      Claims    Against    the   Wisconsin     State
              Defendants

       At this juncture the Court also finds it prudent to dismiss, sua sponte,

Plaintiffs’ claims against the Wisconsin State Defendants.


                           Page 16 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 16 of 29 Document 143
              3.3.1. Legal Standard

       The Seventh Circuit has held that “[s]ua sponte 12(b)(6) dismissals are

permitted, provided that a sufficient basis for the court’s action is evident

from the plaintiff’s pleading.” Shield Tech. Corp. v. Paradigm Positioning, LLC,

908 F. Supp. 2d 914, 917 (N.D. Ill. 2012) (quoting Ledford v. Sullivan, 105 F.3d

354, 356 (7th Cir. 1997)). “The purpose of a Rule 12(b)(6) motion to dismiss

is to test the sufficiency of the complaint, not to resolve the case on the

merits. Shield Tech. Corp., 908 F. Supp. 2d. at 917 (citing 5B Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1356, at 354 (3d

ed. 2004)).

       To state a cognizable claim under the federal notice pleading system

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts, and his statement need

only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers “labels and conclusions” or a “formulaic recitation of the elements of

a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter that, accepted as true, “is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted). In considering whether a


                           Page 17 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 17 of 29 Document 143
complaint states a claim, courts should follow the principles set forth in

Twombly by, first, “identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S.

at 679. Legal conclusions must be supported by factual allegations. Id. If

there are well-pleaded factual allegations, the court should, second,

“assume their veracity and then determine whether they plausibly give rise

to an entitlement to relief.” Id.

               3.3.2. Analysis

       Plaintiffs baldly assert that Wisconsin Statute section 75.69 is

unconstitutional “on the grounds that it is vague, promotes illegal conduct,

violates the first, fifth and fourteen [sic] amendments of the U.S.

Constitution.” (Docket #36 at 46). Plaintiffs attempt to expound on some of

these allegations, but to no avail. For example, with regard to the statute’s

alleged vagueness, Plaintiffs state that “[t]he vagueness pervades the

statute . . . to make the entire statute invalid. Especially as it relates to the

obligations of the Counties [sic] to obtain valid appraisals.” Id. Similarly,

Plaintiffs allege:

       that the statute violated their equal protection rights on the
       basis that, because there was no rational relationship between
       the Statute [sic] and any legitimate government objective, the
       only discernible purpose was to give the Counties an
       incentive to foreclose on its citizens [sic] tax delinquent
       property in order to re sell [sic] that property not for the back
       taxes, but for inflated market values based upon phony
       appraisals.

Id. Lastly, Plaintiffs “argue that the statute promotes an unauthorized use

of the police power to seize citizen’s property in violation of due process.”

Id.




                           Page 18 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 18 of 29 Document 143
       These assertions will not do, as they are both unclear and void of

factual allegations. For example, Plaintiffs assert that the statute in question

violates the First Amendment. But Plaintiffs’ complaint does not specify the

First Amendment right at issue, nor provide any facts to support this

assertion.

       Plaintiffs’ Fifth Amendment claim is also hopelessly vague.

Assuming that Plaintiffs explained that this statute was unconstitutional

pursuant to the Takings Clause of the Fifth Amendment—which they did

not—Plaintiffs must have pled that “(1) they have a property interest

protected by the Fifth Amendment, (2) the [statute] effected a taking of that

interest, (3) the taking was for public use, and (4) the state did not provide

just compensation.” Joe Sanfelippo Cabs Inc. v. City of Milwaukee, 148 F. Supp.

3d 808, 811 (E.D. Wis. 2015) (footnote omitted) (citing Ruckelshaus v.

Monsanto Co., 467 U.S. 986, 1000–01 (1984)). Plaintiffs’ Fourteenth

Amendment claims are just as sparse and, therefore, fare no better.

              3.3.3. Conclusion

       The Court refuses to scour Plaintiffs’ complaint any further. Seeing

that they have not met the federal pleading standard in the slightest, the

Court dismisses Count 9, sua sponte, against the Wisconsin State

Defendants.

4.     THE COMO PROPERTY OWNERS

       4.1.   Relevant Facts

       Defendants Donald J. Crowley and Diana S. Crowley are the current

owners of parcel Tax Key No. JLCB 00986. (Docket #36 at 11). The Delevan




                           Page 19 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 19 of 29 Document 143
Lake Assembly9 is the current owner of parcel Tax Key No. FDLA 00208. Id.

Plaintiffs allege that these defendants, along with several current and

former members of the Delevan Lake Assembly’s Board of Directors,10 are

“Members of the [RICO] Enterprise.” Id. Although allegedly a part of this

enterprise, the complaint does not mention these defendants (hereinafter,

the “Como Property Owners”) again until Count Eleven, “Claim for Relief

Quiet Title.” Id. at 49–50. The Como Property Owners have filed separate

12(b)(6) motions to dismiss for failure to state a claim. (Docket #56, #80).

       4.2.    Legal Standard

       The Court has already discussed the pleading standard required to

survive a Rule 12(b)(6) motion. See Section 3.3.1. supra. Although unclear,

because Plaintiffs may be bringing a RICO complaint against the Como

Property Owners, the Court notes that, in a civil RICO complaint

“[a]llegations of fraud . . . are subject to the heightened pleading standard

of Federal Rule of Civil Procedure 9(b), which requires a plaintiff to plead

‘all averments of fraud . . . with particularity.’” Goren v. New Vision Int'l, Inc.,

156 F.3d 721, 726 (7th Cir. 1998) (quoting Fed. R. Civ. P. 9(b)). In other

words, the complaint must describe the “who, what, when, where, and

how” of the alleged fraud. Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 569

(7th Cir. 2012).




       Plaintiffs incorrectly refer to the Delevan Lake Assembly, and its current
       9

and past Board members, as the “Douglass Lake Assembly.” (Docket #36 at 1,
Docket #80 at 1). The Court directs that the docket be corrected accordingly.
       Those members include Michael Connolly, Steven Schamidt, Henry
       10

Rackiewicz, and Bill Winters.


                           Page 20 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 20 of 29 Document 143
      4.3.   Analysis

      The only factual statement regarding the Como Property Owners in

the complaint is that the Como Property Owners currently own the parcels

that Christopher Stoller bid on. (Docket #36 at 49). That is all. Plaintiffs’

allegations against the Como Property Owners do not meet the pleading

standard under Federal Rules of Civil Procedure 8(a), much less the

heightened pleading standard of Rule 9(b).

      Donald Crowley and Diana Crowley point out that they are named

as the “Como Property Owners” on the first page of the complaint but are

later referred to as the “Como Defendants.” (Docket #36 at 11). Because the

allegations in Count 10 are against the “Como Defendants,” for good

measure, the Crowley’s 12(b)(6) motion also addresses Count 10. In Count

10, Plaintiffs allege that the Como Defendants agreed to, but did not, bring

water and sewer services to Christopher Stoller’s property. Id. at 47–48.

Plaintiffs seek “Specific Performance” from the Como Defendants. Id. at 47.

Plaintiffs do not include any mention of either the Crowleys or the Lake

Delevan Assembly in Count 10 of their complaint. If Plaintiffs meant to

bring Count 10 against the Como Property Owners, they did not do so in a

way that comports with the federal pleading requirements.

      4.4.   Conclusion

      Because Plaintiffs have failed to sufficiently plead any cause of action

against the Como Property Owners, the Court grants the Como Property

Owners’ respective 12(b)(6) motions to dismiss, (Docket #56, #80).




                           Page 21 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 21 of 29 Document 143
5.     THE SANITARY DISTRICT DEFENDANTS

       5.1.    Relevant Facts11

       Plaintiffs bring Count 10 of their complaint against the Lake Como

Wisconsin Sanitary District, Gary Duffy, Ron Sojka, Joe Roberts, and Rich

Scholze (collectively, the “Sanitary District Defendants”). Plaintiffs allege

that in 2017 they “made a demand” on the Sanitary District Defendants to

bring sewer and water to Christopher Stoller’s property in Lake Geneva,

Wisconsin for “no additional charge.” (Docket #36 at 47–48). Plaintiffs

further assert that for the past two years, the Sanitary District has refused

to do so, rendering Christopher Stoller’s home “unlivable.” Id. at 47. In their

complaint, Plaintiffs insert an e-mail, dated Friday, July 14, 2017, between

Ray Seitz (“Seitz”) the former District Manager of the Lake Como Sanitary

District No. 1, and Christopher “Nick”12 Stoller. Id. at 48. In his e-mail, Seitz

explained that he is going to “make up a drawing” and asks Christopher

Stoller if he is “still planning on providing a sewer lateral sketch?” Id.

       Plaintiffs provided the Court with only an excerpt of the e-mail

exchange; fortunately, Gary Duffy (“Duffy”), the current President of the

Lake Como Sanitary District No. 1, included the entire e-mail conversation.


       11Because Plaintiffs have not filed their proposed findings of fact, and
because the Sanitary District Defendants filed their proposed findings of fact
several months after they filed their initial motion for summary judgment, (Docket
#46, #98), the Court shall treat Plaintiffs’ sworn complaint, (Docket #36), and the
Sanitary District Defendants’ sworn affidavits in support of their motion for
summary judgment, (Docket #48–#51), as statements of fact to the extent they are
supported by credible evidence. See Ford v. Wilson, 90 F.3d 246, 246–47 (7th Cir.
1996) (The court can construe a sworn complaint as an affidavit at the summary
judgment stage.).
        At one point in this e-mail exchange, Christopher Stoller addressed
       12

himself as “C. Nick Stoller,” and Seitz referred to him as “Nick” throughout.
(Docket #51 at 4–5).


                           Page 22 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 22 of 29 Document 143
See (Docket #51 at 4–8). On June 26, 2017, Christopher Stoller sent an e-mail

to several recipients affiliated with the Town of Geneva, Wisconsin. Id. at 8.

In this e-mail, he requested that the Town of Geneva assist him in bringing

water and sewer to the property. Id. Although he indicated that it was a

“financial hardship” to pay for the extension, he did not ask for such

services to be provided free of charge. Id. The Chairman of the Town of

Geneva, Joe Kopecky, forwarded this e-mail to Seitz and Duffy. Id. at 1, 7.

       According to a June 26, 2017 e-mail, Seitz, Christopher Stoller, and

Christopher Stoller’s contractor had recently discussed Stoller’s proposed

water main extension project. Id. at 5. In this e-mail, Seitz twice referred to

costs associated with the project. Id. After not hearing from Christopher

Stoller for a couple of weeks, Seitz sent a follow up e-mail on July 13, 2017.

Id. Christopher Stoller replied, thanking Seitz and asking him for a list of

the items he needed in preparation of a “Commission” meeting. Id. at 4.

Seitz’s reply is the same e-mail that Plaintiffs produced in their complaint.

To reiterate—this e-mail does not mention costs or the waiver thereof. Id.

Seitz affirms that he will have a preliminary drawing and asks if

Christopher Stoller will provide a sketch. Id. In the subsequent e-mail,

Christopher Stoller apologizes for the delay and then asks someone named

Mark, included on the e-mail, to prepare a sketch. Id. Aside from these

communications between Seitz and Christopher Stoller, none of the named

Sanitary District Defendants had any communications with Plaintiffs.

(Docket #48 at 2, #49 at 1, #50 at 1, #51 at 2).

       Duffy also submitted a copy of two Lake Como Sanitary District No.

1 policies: Policy #1-98, “Relating to Future Sewer Main Extensions” and

Policy #2-98, “Relating to Future Water Main Extensions.” (Docket #51 at 9–

18). Both policies make clear that applicants for such extensions are not only


                           Page 23 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 23 of 29 Document 143
responsible for the application fees but also must “pay all costs determined

allocable to applicant by the Commission, including all costs associated

with road opening, construction or reconstruction necessitated by the

extension.” Id. at 9–10, 14–15.

       Plaintiffs request both specific performance and damages. Id. On

January 30, 2020, the Sanitary District Defendants filed a motion for

judgment on the pleadings and for summary judgment. (Docket #46).13 On

February 20, 2020, this Court granted Plaintiffs’ motion for extension,

giving Plaintiffs until March 10, 2020 to respond. (Docket #58). To date,

Plaintiffs have not filed a response. The Sanitary District Defendants later

filed an amended motion for judgment on the pleadings and for summary

judgment, (Docket #99), and their Proposed Findings of Fact, (Docket #98).




       13 It appears to the Court that the Sanitary District Defendants have been
improperly joined in this action. “Persons . . . may be joined in one action as
defendants if any right to relief is asserted against them jointly, severally, or in the
alternative with respect to or arising out of the same transaction, occurrence, or
series of transactions or occurrences[] and any question of law or fact common to
all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Although “[t]he
rules are broad,” the Seventh Circuit has made clear that “[u]nrelated claims
against different defendants belong in different suits.” UWM Student Ass’n v.
Lovell, 888 F.3d 854, 863 (7th Cir. 2018) (quoting George v. Smith, 507 F.3d 605, 607
(7th Cir. 2007)). Plaintiffs’ allegations against the Sanitary District Defendants
pertain to the property Christopher Stoller already owns, parcel Tax Key No. JLCB
00990, not any of the three properties Christopher Stoller bid on, Tax Key Nos.
JLCB 00986, JLCB 2054, and FDLA 00208. Further, there are no allegations in
Plaintiffs’ complaint that suggest any relationship between the Sanitary District
Defendants and any of the other defendants. Based on the foregoing, the Court
determines that the Sanitary District Defendants have not been properly joined.
However, because “[t]he proper remedy for [misjoinder] is severance or dismissal
without prejudice, not dismissal with prejudice,” the Court will address the
Sanitary District Defendants’ motion, (Docket #46). Lovell, 888 F.3d at 864.


                           Page 24 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 24 of 29 Document 143
       5.2.    Legal Standard

       Because the Court has considered materials outside of the pleadings,

it will treat the Sanitary District Defendants’ motion as a motion for

summary judgment pursuant to Rule 12(d). The Court previously outlined

the applicable legal standard it must use when analyzing a motion for

summary judgment in Section 2.2. supra.

        5.3.   Analysis

       Count 10 of Plaintiffs’ complaint appears to allege either that the

Sanitary District Defendants promised to bring sewer and water to

Christopher Stoller’s property, or that there was a contract between

Christopher Stoller and the Sanitary District Defendants. The Court

addresses, and dismisses, both claims in turn.14

               5.3.1. Breach of Contract

       “In order that a contract may arise, three things must concur: [f]irst,

the offer; second, the acceptance; and, third, the consideration.” Briggs v.

Miller, 186 N.W. 163, 164 (Wis. 1922). “[A]n offer must be so definite in its

terms, or require such definite terms in its acceptance, that the promises and

performances to be rendered by each party are reasonably certain.”

Farnsworth, McKoane & Co. v. N. Shore Sav. & Loan Ass’n, 504 F. Supp. 673,

676 (E.D. Wis. 1981) (quoting Goebel v. Nat’l Exchangors, Inc., 277 N.W.2d

755, 765 (Wis. 1979). Based on the e-mail exchange with Seitz, Christopher

Stoller requested a sewer and water extension. This request is not an offer.

Even if it was to be construed as such, there is no evidence of either

       14Like the Walworth County Defendants, the Sanitary District Defendants
also allege these claims are precluded due to immunity and Plaintiffs’ failure to
comply with the notice requirements provided in Wisconsin Statutes section
893.80(1d). Again, Plaintiffs’ state law claims fail as a matter of law, therefore, the
Court does not address questions of immunity or notice.


                           Page 25 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 25 of 29 Document 143
acceptance or consideration. Further, none of the communications between

Seitz and Christopher Stoller show an offer by the District to provide any

services to Christopher Stoller free of charge. Based on this evidence, there

is no genuine dispute of material fact. Plaintiffs’ claims for breach of

contract will be dismissed.

              5.3.2. Promissory Estoppel

       “A claim of promissory estoppel involves three elements: (1)

whether the promise is one which the promisor should reasonably expect

to induce action or forbearance of a definite and substantial character on

the part of the promisee; (2) whether the promise induced such action or

forbearance; and (3) whether injustice can be avoided only by enforcement

of the promise.” Bicknese v. Sutula, 660 N.W.2d 289, 294 (Wis. 2003).

Plaintiffs have not put forth any evidence indicating that the Sanitary

District Defendants made them any promises regarding a sewer or water

main extension, much less a promise for an extension at no cost to

Christopher Stoller. The e-mails between Seitz and Christopher Stoller are

purely preliminary. Further, all of the named Sanitary District Defendants

assert that at no time did they ever, either collectively or individually, have

any contact or communications with Plaintiffs. (Docket #48 at 2, #49 at 1,

#50 at 1, #51 at 2). Without communication, there can be no promise;

without a promise, there is no claim for promissory estoppel. Plaintiffs’

promissory estoppel claim against the Sanitary District Defendants will be

dismissed.

       5.4.   Conclusion

       Seeing that there are no genuine issues of material fact with respect

to either of Plaintiffs’ claims against the Sanitary District Defendants, the

Court will grant the Sanitary District Defendants’ motion for summary


                           Page 26 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 26 of 29 Document 143
judgment, (Docket #46). The Court will deny the Sanitary District

Defendants’ amended motion for summary judgment, (Docket #99), as

moot.

6.       MISCELLANEOUS MOTIONS

         Because the Court dismisses all of Plaintiffs’ claims against all

Defendants in this case, the Court will summarily deny the following

motions by Plaintiffs as moot: Docket #88, #90, #92, #93, #94, #95, #96, #104,

#111, #113, #130, #131, #136. The Court also grants Diana S. Crowley and

Donald J. Crowley’s motion to withdraw their motion for sanctions,

(Docket #137), and denies their initial motion for sanctions as moot, (Docket

#133).

         Accordingly,

         IT IS ORDERED that the Lake Como Wisconsin Sanitary District,

Gary Duffy, Ron Sojka, Joe Roberts, and Richard Scholze’s motion for

summary judgment, (Docket #46), be and the same is hereby GRANTED;

their amended motion for summary judgment, (Docket #99), be and the

same is hereby DENIED as moot;

         IT IS FURTHER ORDERED that Donald J. Crowley and Diana S.

Crowley’s motion to dismiss, (Docket #56), be and the same is hereby

GRANTED;

         IT IS FURTHER ORDERED that the Delevan Lake Assembly,

Michael Connolly, Steven Schamidt, Henry Rackiewicz, and Bill Winters’

motion to dismiss, (Docket #80), be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Walworth County, Valerie Etzel,

Randy Timms, William Norem, Tim Brellenthin, Paul Yvarra, Charlene

Staples, Kathy Ingersoll, David Weber, Daniel G. Kilkenny, Susan M.

Pruessing, Kenneth H. Monroe, and Nancy Russell’s amended motion for


                           Page 27 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 27 of 29 Document 143
summary judgment, (Docket #66), be and the same is hereby GRANTED;

their initial motion for summary judgment, (Docket #62), be and the same

is hereby DENIED as moot;

        IT IS FURTHER ORDERED that Plaintiffs’ motion for default

against Defendant Governor Anthony Steven Evers, (Docket #102), be and

the same is hereby DENIED;

        IT IS FURTHER ORDERED that Plaintiffs’ claims against

Defendants Governor Anthony Steven Evers and the State of Wisconsin be

and the same are hereby DISMISSED with prejudice;

        IT IS FURTHER ORDERED that Plaintiffs’ motion to disqualify

counsel and for criminal contempt, (Docket #88), be and the same is hereby

DENIED as moot;

        IT IS FURTHER ORDERED that Plaintiffs’ motions for certification

and to stay pending appeal, (Docket #90, #95), be and the same are hereby

DENIED as moot;

        IT IS FURTHER ORDERED that Plaintiffs’ motions to disqualify

counsel, (Docket #92, #93, #94), be and the same are hereby DENIED as

moot;

        IT IS FURTHER ORDERED that Plaintiffs’ motion for an extension

of time for trial dates and request to file electronically, (Docket #96), be and

the same is hereby DENIED as moot;

        IT IS FURTHER ORDERED that Plaintiffs’ motion for sanctions,

(Docket #104), be and the same is hereby DENIED as moot;

        IT IS FURTHER ORDERED that Plaintiffs’ motions for hearing

before a different judge, (Docket #111, #113), be and the same are hereby

DENIED as moot;




                           Page 28 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 28 of 29 Document 143
      IT IS FURTHER ORDERED Plaintiffs’ motion for judgment against

the Walworth County Defendants and their counsel, (Docket #130), be and

the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Plaintiffs’ motion for an order to

determine the sufficiency of Defendants’ responses, (Docket #131), be and

the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Plaintiffs’ motion for judicial

notice, (Docket #136), be and the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Diana S. Crowley and Donald J.

Crowley’s motion to withdraw motion for sanctions (Docket #137) be and

the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Diana S. Crowley and Donald J.

Crowley’s motion for sanctions (Docket #133) be and the same is hereby

DENIED as moot; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 2nd day of July, 2020.

                                 BY THE COURT:




                                 J. P. Stadtmueller
                                 U.S. District Judge




                           Page 29 of 29
Case 2:17-cv-01349-JPS Filed 07/02/20 Page 29 of 29 Document 143
